Citation Nr: 0505813	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as the result of exposure to asbestos and/or carbon 
tetrachloride in service.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer, prior to April 28, 2000, and to an 
evaluation in excess of 60 percent for a duodenal ulcer with 
gastroesophageal reflux disease (GERD), from April 28, 2000.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to December 
1965.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from several rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

In this decision, the Board will determine the veteran's 
entitlement to service connection for a lung disorder.

Additionally, the Board observes that in January 1998, the 
veteran filed a claim for entitlement to an increased rating 
for his duodenal ulcer, then rated as 20 percent disabling.  
In April 2000, he also filed a claim for entitlement to 
service connection for GERD as secondary to his duodenal 
ulcer.  In May 2002, the RO granted this claim, and assigned 
an aggregate 60 percent evaluation for gastrointestinal 
disability (duodenal ulcer with GERD), effective from April 
28, 2000 (the date of the secondary service connection 
claim).  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1), 4.114 (2003); Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
Accordingly, the matter remaining before the Board at this 
time, also to be decided herein, is entitlement to more than 
20 percent for duodenal ulcer disability prior to April 28, 
2000, and to more than 60 percent for duodenal ulcer 
disability, with GERD, from that date.

The issues of entitlement to service connection for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below, and will be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The veteran is not currently diagnosed with a chronic 
lung disorder, nor did any such disorder manifest during 
active service or to a compensable degree within an 
applicable presumptive period thereafter.  

3.  For the period prior to April 28, 2000, the state of the 
veteran's duodenal ulcer was no more than moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or with continuous 
moderate manifestations. 

4.  From April 28, 2000, the veteran is already in receipt of 
the maximum schedular rating available, 60 percent, for a 
duodenal ulcer with GERD. 


CONCLUSIONS OF LAW

1.  A lung disorder, to include as the result of exposure to 
asbestos and/or carbon tetrachloride in service, was not 
incurred or aggravated by active service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  The criteria for the assignment of an evaluation in 
excess of 20 percent for duodenal ulcer prior to April 28, 
2000, have not been approximated.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 
7305 (2000).

3.  The criteria for the assignment of an evaluation in 
excess of 60 percent for duodenal ulcer with GERD from April 
28, 2000, have not been approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, including § 
4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

In January 1998, prior to enactment of the VCAA, the veteran 
filed his claims for entitlement to service connection for a 
lung disorder, to include as the result of exposure to 
asbestos and/or carbon tetrachloride, and for entitlement to 
an evaluation in excess of 20 percent for his service-
connected duodenal ulcer.  

In February 1998, the RO sent the veteran a letter to assist 
him with the development of his claim for service connection 
for a lung disorder.  This communication advised that a claim 
for service connection requires evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and evidence of a nexus, or 
link, between the two.  The RO told the veteran that with 
respect to his pending claim, VA needed medical evidence of a 
current respiratory disability, to include any treatment 
records since his discharge from service, as well as any 
doctor statements pertaining to respiratory disability.  


In a July 1998 rating decision, the RO then denied both 
claims.  This decision listed all evidence considered, 
including the veteran's service medical records and private 
treatment reports dated from approximately February 1967 to 
April 1997.  In this decision, as well as in other 
adjudicatory documentation issued later, the RO explained the 
legal reasons for its denial of the veteran's claims.  The RO 
advised the veteran that for his claim for service connection 
for a lung disorder, there was no record of any such problem 
during his period of active service, or of a current and 
chronic problem diagnosed after service.  The RO noted that 
for his claim for an increased evaluation for his service-
connected duodenal ulcer, the recent medical evidence of 
record, to include the results of a February 1998 VA 
examination report, did not establish that his disability had 
worsened sufficiently to warrant receipt of an evaluation in 
excess of 20 percent.    

In February 1999, the RO issued a new rating decision with 
respect to the veteran's claim for an increased evaluation 
for his service-connected duodenal ulcer, again noting that 
the pertinent medical evidence of record, including new VA 
examination reports dated in October 1998 and November 1998, 
still did not establish his entitlement to a higher 
evaluation.

In an October 1998 statement of the case, as well as in 
supplemental statements of the case dated in February 1999 
and March 2000, the RO further informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  The RO again informed the 
veteran of the reasons for which his claims were denied, the 
evidence it considered in denying these claims, and the 
evidence the veteran still needed to submit in order to 
substantiate his claims.  The RO also provided the actual 
text of several VA laws and regulations pertinent to these 
claims.  See 38 U.S.C.A. Chapter 51 (West 2002); 38 C.F.R. 
Parts 3 and 4 (2003).  

Then, in April 2002, the VA sent the veteran a VCAA 
development letter with respect to his claim for service 
connection for a lung disorder.  In this letter, the RO 
advised the veteran of the duties and obligations of VA in 
developing his claim, as well as of the veteran's rights and 
obligations with respect to the same.  The RO again notified 
the veteran of the legal requirements for service connection, 
and advised him of the type of evidence required to meet each 
element of such a claim.  The RO reminded the veteran that it 
had already obtained his service records and some records 
that could establish treatment after service.  In this 
letter, the RO also requested that the veteran tell VA about 
any additional information or evidence that he would like VA 
to obtain for his claim, and also provide the veteran with 
consent forms to complete and return with respect to any 
outstanding private medical records.  VA advised the veteran 
that he could also obtain these records and provide them to 
VA for review, and noted that he could further assist with 
his claim by timely sending to VA any records in his 
possession that were pertinent to his claim.  

Thereafter, in a May 2002 rating decision and May 2002 
supplemental statement of the case, the RO granted a separate 
April 2000 claim for service connection for GERD as secondary 
to the veteran's service-connected duodenal ulcer.  The 
result of this adjudication was to maintain the veteran's 20 
percent rating for his duodenal ulcer until April 28, 2000 
(the date of the claim for secondary service connection), and 
then to increase the rating for this combined 
gastrointestinal disability to 60 percent from April 28, 
2000.  In this documentation, the RO delineated the evidence 
considered in reaching these decisions, and advised the 
veteran that the evidence did not warrant an evaluation any 
higher than the 20 percent and 60 percent evaluations then 
assigned.

In a March 2003 supplemental statement of the case, the RO 
reviewed the most recent evidence of record.  The RO noted 
that the evidence still did not warrant a finding of 
entitlement to service connection for the veteran's claimed 
lung disorder, in large part because there was no current 
diagnosis of record.  The RO also reiterated that the medical 
evidence again did not warrant higher evaluations for the 
veteran's gastrointestinal disability beyond the current 20 
percent and 60 percent staged ratings already of record.

The RO originally notified the veteran that it was 
transferring these claims for review by the Board in a June 
2003 letter.  Thereafter, in November 2003, the Board 
remanded the claims in light of the veteran's outstanding 
hearing request. 

The RO then issued a more extensive VCAA letter with respect 
to both claims in February 2004.  This letter again advised 
the veteran that in order to establish entitlement to service 
connection, the evidence must show: (1) an injury in service 
or a disease that began in or was made worse during service, 
or an event in service causing injury or disease; (2) a 
current physical or mental disability; and, (3) a 
relationship between the current disability and the injury or 
disease in service.  As to element (1), the RO further 
informed the veteran that some disorders, even though not 
explicitly shown in service, may be determined to have been 
incurred in service, namely certain presumptive conditions.  
In conjunction with each element, the RO provided additional 
information concerning the type of evidence that was required 
to support the element, what steps it would take to obtain 
this evidence, and what evidence the veteran should provide 
in support of his claim.  The RO further advised that in 
order to receive a higher rating for his service-connected 
gastrointestinal disability, there needed to be medical 
evidence of record to show that his disability had become 
worse than when previously rated.   

In the February 2004 VCAA letter, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claims, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO further advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency who has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claims with 
appropriate evidence.  The RO indicated that it would assist 
the veteran by providing a medical examination or getting a 
medical opinion, if it decided that such information was 
necessary to make a decision on his claims.  

To further aid with his claims, the February 2004 VCAA letter 
again informed the veteran that he should tell the RO about 
any additional information or evidence that he wanted the RO 
to obtain, and asked the veteran to send in any evidence in 
his possession that the RO needed for his claims.  The RO 
also told him that it had already gathered certain evidence 
in support of his claims, namely his service medical records, 
VA medical records, and private treatment records (basically 
all of the evidence contained in the claims file to that 
point) from his previously identified treating facilities.  
The RO also told the veteran that it needed certain 
information or evidence from him, namely information for any 
other person or agency holding potentially relevant records.  
The RO then requested that if there was any other evidence or 
information that the veteran thought would support his 
claims, then he should advise the RO.    

Finally, in an April 2004 letter, the RO again informed the 
veteran that his claims were ready for transfer to the Board 
for evaluation.  This letter also advised the veteran of how 
he could then submit additional evidence or information to 
VA.
  
The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new medical examination if needed, and that 
he was ultimately responsible for providing evidence in 
support of his claims.  VA also asked the veteran to send in 
any evidence he had in support of his claims, consistent with 
the fourth element of Pelegrini II.

The Board acknowledges that because the aforementioned VCAA 
notice letters were not provided to the veteran prior to the 
initial RO determination for these claims, the timing of this 
notice does not comply with the express requirements of the 
law.  While the Court in Pelegrini II did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

The Board thus emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  There is, 
therefore, no adverse determination to overcome by virtue of 
specific notice having been provided only after the initial 
determination was made.  Moreover, appropriate notice was 
provided to the veteran in this case, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as discussed above.  Thus, 
the veteran had adequate opportunity to identify and/or 
submit the evidence or information that he was informed was 
needed from him to support his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  Here, the veteran 
was fully advised consistent with the governing legal 
authority, and was provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board further finds that VA also made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's available service 
medical and personnel records, VA treatment and examination 
records dated into January 2004, and all available, 
identified private medical records, unless those facilities 
advised the RO that they no longer had any records pertaining 
to the veteran.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, where necessary, the veteran 
was afforded timely VA examinations in support of his claims, 
and he also underwent appropriate diagnostic testing in 
conjunction with these evaluations.  

The veteran also provided testimony pertinent to his claims 
during a hearing held with the undersigned by videoconference 
in May 2004.  The transcript from that hearing is now 
associated with the record.

In June 2004, the veteran submitted a signed authorization 
for the Board to review and consider additional evidence 
submitted in support of his claims, mainly consisting of a 
medical report, buddy statements, and historical information 
pertaining to his ship in service, and dated in April 2004 
and May 2004.  Therefore, he accordingly waived his right to 
have the RO review this evidence first in support of his 
claims, and so the Board may proceed on these matters herein.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

At this time, the veteran has not identified any additionally 
available evidence for consideration in his appeal of these 
two claims.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims"); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review of these 
two claims.

With respect to the claims decided herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of the evidence contained in the claims file, inclusive 
of the veteran's service records, his VA and private medical 
treatment notes and examination reports, and statements and 
argument provided by the veteran and his representative.  The 
most pertinent aspects of this evidence are reviewed in the 
decisions below.



Entitlement to Service Connection for a Lung Disorder, to 
Include as the Result of Exposure to Asbestos and/or Carbon 
Tetrachloride in Service

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2003).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. 
§§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A claim for service 
connection must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Generally, medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement of a service connection 
claim.  Lay or medical evidence, as appropriate, may be used 
to substantiate service incurrence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In January 1998, the veteran claimed entitlement to service 
connection for a current lung disorder, to include as the 
result of his exposure to asbestos and/or carbon 
tetrachloride during his period of active duty.  

The veteran's service medical records show no complaints, 
symptoms, diagnosis, or treatment for any respiratory 
disorder during his period of active service.  And, although 
as demonstrated below, there is no need to reach the issue at 
this time, the service medical and personnel records do not 
specifically document the veteran's exposure to asbestos or 
carbon tetrachloride.

The majority of the private and VA medical treatment reports 
and clinical assessments now of record in the claims file 
show no indication of a currently diagnosed and chronic lung 
disorder; these records generally reveal normal clinical 
findings for the veteran's respiratory system.  The most 
pertinent records are reviewed below.

A July 1970 private treatment note states that the veteran 
underwent a chest x-ray, revealing that the lung fields 
appeared very normal for the veteran's age.

A private treatment note dated in January 1994 recorded the 
veteran's complaint of a productive cough for the last four 
weeks.  His physician ordered some tests and prescribed 
medication, but there was no recorded follow-up visit for 
this problem.  An additional note dated in August 1995, 
however, also stated that the veteran underwent a chest x-ray 
evaluation, which revealed that the lung fields were clear, 
with no sign of parenchymal disease.  

The veteran received private treatment for an episode of 
acute bronchitis in May 1996.  A February 1997 private 
treatment report noted that the veteran was recovering from a 
recent upper respiratory infection, and the physician 
prescribed him medication.  

A June 1998 VA chest x-ray report noted no active chest 
disease.

June 1998 and July 1998 private treatment reports note the 
veteran's treatment for head congestion and nasal drainage, 
with scattered rhonchi noted throughout both lung fields.  
The veteran was given medication.

At a VA general medical examination in October 1998, the 
veteran reported that he had never smoked cigarettes.  He 
stated that he also had not had any wheezing episodes of 
chronic sputum production.  No respiratory problems were 
recorded by the examiner as a result of this clinical 
evaluation.

A June 1999 VA outpatient treatment report revealed the 
veteran's complaint of a sore throat and cough for the last 
two weeks.  

August 2000 and January 2001 VA outpatient treatment records 
noted that the veteran's lungs were clear to auscultation.

A November 2000 private treatment report showed that the 
veteran presented with complaints of a stuffy head, bad 
cough, and slight sore throat.  Scattered rhonchi were heard 
in the lungs.  The veteran was given prescription medication.

At a VA examination in March 2002 for the assessment of his 
gastrointestinal disability, the veteran reported that he did 
not have sinus problems, asthma, or tuberculosis.  He 
reported that he did occasionally experience wheezing and 
tightness in his chest.  He denied any history of chronic 
sputum production.  He also confirmed that he did not use 
tobacco products.  On clinical evaluation, the examiner noted 
that the chest was normal, with normal and symmetric breast 
sounds, and no audible crackles or wheezes.  No respiratory 
problems were diagnosed at this examination.   

In a January 2003 VA general medical examination report, the 
examiner stated that he had reviewed the claims file.  The 
veteran told the examiner that although he removed some 
asbestos on ship while in service, he has not had any lung 
problems.  He noted that he may have had a few episodes of 
shortness of breath in the past, but that this may have been 
due to lung congestion.  On clinical evaluation, the 
veteran's chest was noted to be clear to auscultation 
bilaterally.  The examiner concluded that the veteran had no 
current lung disorder at that time.

A VA x-ray examination conducted later in January 2003 
revealed a normal chest.

At his May 2004 videoconference hearing before the 
undersigned, the veteran acknowledged that he does not 
currently have a diagnosed lung disorder.

The Board finds that service connection for a lung disorder 
is not warranted based upon the evidence of record.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
The competent medical evidence of record shows that the 
veteran does not currently have a diagnosed and chronic lung 
disorder; instead, the record contains a few entries 
apparently representative of acute and isolated respiratory 
episodes.  In the absence of adequate confirmation of a 
present disability, the evidence preponderates against the 
claim, and so it must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Evaluation in Excess of 20 Percent for a 
Duodenal Ulcer, prior to April 28, 2000, and to an Evaluation 
in Excess of 60 Percent for a Duodenal Ulcer  with GERD, from 
April 28, 2000 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2003).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, see 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2003).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of this disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant further exposition of remote clinical histories and 
findings pertaining to this disability.

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114 (2003).  The Board notes that, effective July 2, 2001, 
VA revised the provisions of 38 C.F.R. § 4.112 and 38 C.F.R. 
§ 4.114, pertinent to the evaluation of disabilities 
concerning the digestive system.  These provisions may only 
be considered, however, as of their effective date.  Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The decision below mainly focuses 
upon the veteran's entitlement to an evaluation in excess of 
20 percent prior to April 28, 2000 (also prior to the 
effective date of this regulatory change).  As such, the 
Board need not further contemplate the effect of these 
changes upon the veteran's claim.

Previously, the veteran had a 20 percent rating for a 
duodenal ulcer, in effect since April 3, 1970.  In January 
1998, he filed a claim for an increased rating for this 
disability.  In April 2000, he additionally filed a claim for 
service connection for GERD as secondary to his duodenal 
ulcer.  In a May 2002 rating decision, the RO awarded service 
connection for the GERD claim, and rated its symptomatology 
in conjunction with the duodenal ulcer.  See 38 C.F.R. 
§ 4.114.  The RO explained that the veteran's ulcer 
symptomatology remained no more than 20 percent disabling.  
The RO also reported that the severity of the veteran's GERD, 
if rated on its own, would warrant a 30 percent evaluation 
(and not the maximum 60 percent available under the 
applicable provisions of Diagnostic Code 7346, VA's Schedule 
for Rating Disabilities (Rating Schedule)).  The RO noted, 
however, that it was assigning a combined rating for the 
veteran's two service-connected gastrointestinal 
disabilities, by assigning a rating for the predominant 
disability, and then increasing the rating to the next higher 
evaluation.  The RO concluded that, in consideration of the 
veteran's GERD as the predominant disability (at 30 percent 
under Diagnostic Code 7346), the appropriate combined 
evaluation for the veteran's duodenal ulcer with GERD was 
elevated to the higher 60 percent evaluation, effective from 
the date of the claim for secondary service connection: April 
28, 2000.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1); Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, staged ratings for the veteran's service-
connected gastrointestinal disability now remain before the 
Board for review: for greater than 20 percent prior to April 
28, 2000, and for greater than 60 percent from April 28, 
2000.  

Under the Rating Schedule, the veteran's duodenal ulcer was 
originally rated under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7305 (2003) (applicable to the evaluation of duodenal 
ulcers).  As noted above, at the time of the award of 
secondary service connection for GERD, the RO reclassified 
the veteran's entire gastrointestinal disability (duodenal 
ulcer plus GERD), evaluating it 60 percent under 38 C.F.R. 
§ 4.114, DC 7346 (2003) (the code applicable to the 
evaluation of hiatal hernias).  Under applicable law, ratings 
under DC 7301 to DC 7329, inclusive, DC 7331, DC 7342, and DC 
7345 to DC 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114; see also 38 C.F.R. §§ 4.14, 
4.113 (2003).  
 
The veteran is in receipt of a 20 percent rating under DC 
7305 for duodenal ulcers, prior to April 28, 2000.  Under DC 
7305, a maximum evaluation of 60 percent is available when 
the condition is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  A 
40 percent rating is for assignment when the condition is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 20 percent 
evaluation is available when the condition is moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  Finally, if the condition is mild, 
with recurring symptoms once or twice yearly, a rating of 10 
percent is for assignment.  38 C.F.R. § 4.114 (2000).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003).

The Board's evaluation of this claim, filed in January 1998, 
for more than 20 percent for a duodenal ulcer, hinges upon 
the medical evidence of record dated from approximately 
January 1997 until the RO's assignment of the maximum 
schedular rating available for gastrointestinal disability: 
60 percent as in effect from April 28, 2000.  The most 
pertinent of that medical evidence is described below.

Private medical records dated from approximately February 
1997 to January 1998 showed the veteran's receipt of 
treatment for a variety of conditions, and mainly for 
diabetes mellitus.  A February 1997 evaluation noted that the 
veteran had no current nausea, vomiting, constipation, 
diarrhea, blood in the stool, melena, belching, or bloating.  
His weight was at 193, which the physician noted was a gain 
of a couple of pounds.  On clinical evaluation, there were 
normal bowel sounds, without hepatosplenomegaly, masses, or 
tenderness.  This physician did not record a digestive 
disability as one of his diagnoses on the date of this 
evaluation.   

In February 1998, the veteran underwent a new VA 
gastrointestinal disorders examination.  He reported that in 
1995, he was vomiting two to three times a day, and that in 
the last year, the vomiting has varied according to 
conditions.  He noted a history of hematemesis and melena in 
the early 1990's.  He reported that he has not had any 
gastric surgery.  He stated that he currently takes 
prescription medication.  He stated that he does not have 
circulatory disturbance after meals, but that he does have 
diarrhea and constipation on occasion.  He reported having 
colic and gastric distension on a varying schedule of one to 
10 times per month.

On clinical evaluation in February 1998, the veteran weighed 
194 pounds, and reported that he usually weighs about 200 
pounds.  There were no signs of anemia, and his hemoglobin 
reading was appropriate.  He noted that he currently had pain 
and tenderness in the right upper quadrant of his abdomen, 
and noted that testing in 1995 had revealed gastritis, for 
which he received VA outpatient treatment.  The veteran 
underwent an upper gastrointestinal series, which showed a 
one-centimeter ulcer near the apex of the duodenal bulb with 
associated edema and deformity of the duodenal bulb, as well 
as edema of the second portion of the duodenal c-loop.  The 
examiner diagnosed an active duodenal ulcer and a history of 
gastritis.

Private treatment records dated from approximately February 
1998 to November 2000 again note treatment for several 
medical problems.  An August 1998 report notes that on 
evaluation, bowel sounds were normal without 
hepatosplenomegaly, masses, or tenderness, and included 
diagnoses of probable peptic ulcer disease requiring further 
testing, gastroesophageal reflux disorder, and a distant 
history of helicobacter disorder.  A follow-up August 1998 
test for the presence of helicobacter pylori was negative.  A 
June 1998 note listed his weight at 190 pounds.  An October 
1999 report listed his weight at 189 pounds.

At a VA general medical examination in October 1998, the 
veteran noted that he still had problems with intermittent 
abdominal pain.  He reported that he had had no bleeding 
episodes from his ulcer since 1995.  He stated that he had 
occasional diarrhea without hematochezia.  He reported having 
frequency and occasional nocturia, but no dysuria or 
hematuria.  He indicated that he was still on prescription 
medication.  On clinical evaluation, his weight was 188 
pounds.  There was no organomegaly or abdominal tenderness, 
and no hemorrhoids or rectal masses.  A companion barium 
enema report for this examination showed diverticulosis in 
the descending and sigmoid colon.  A companion upper 
gastrointestinal series revealed a postbulbar deformity, 
which the examiner stated was probably a scar from the ulcer 
noted on the February 1998 VA series, although he noted that 
he could not rule out a persistent active ulcer in the second 
part of the duodenum.  The examiner's diagnoses were peptic 
ulcer disease with failed treatment for helicobacter pylori 
infection, manifested by ongoing symptomatic complaints and a 
recent abnormal upper gastrointestinal series, as well as 
diverticulosis in the descending and sigmoid colon. 

For a November 1998 VA gastrointestinal disorders 
examination, the examiner noted the results of the October 
1998 testing.  The veteran told the examiner that he vomited 
approximately three times per week.  He noted that he did 
pass melena five years ago, when his ulcer was active.  He 
indicated that he had no problems with circulatory 
disturbance after eating, but stated that for the last three 
years, he has been aware of a lump in the epigastric region 
after meals.  He noted that he had diarrhea about three times 
a month, and abdominal distention about two times a month 
after meals.  He reported that he lost about seven pounds in 
the last two months.  He reported experiencing intermittent 
pain the right upper quadrant of his abdomen.  The examiner 
observed that he was not anemic at the time, and stated that 
he did not notice any mention of delayed motility or partial 
obstruction at the time of the October 1998 testing.  The 
diagnosis was chronic duodenal ulcer disease.    

At a July 1999 VA gastrointestinal disorders examination, the 
veteran stated that between 1967 and July 1999, he had been 
hospitalized 15 times, but had never had a stomach operation.  
He reported vomiting once or twice a week from the period of 
September 1998 until April 1999, but noted that he did not 
vomit blood or pass melena.  He indicated that he still took 
medication, and reported that he still did not have 
circulatory disturbance after meals.  He denied any current 
problems with diarrhea or constipation.  He did report a 
colicky feeling after meals, as well as abdominal distention 
on occasion.  The examiner noted that he also likely 
experiences nausea at that time.  The veteran indicated that 
he had lost about five pounds in the last month.       

The July 1999 examiner observed that an April 1999 VA upper 
gastrointestinal study showed scarring in the pylorus from 
previous ulcer disease and deformity in the duodenum from 
previous ulcer scarring.  Additional impressions from this 
testing were listed as gastroesophageal reflux with 
esophagitis, and also gastritis.   

The July 1999 examiner reported that there was no indication 
of anemia.  He stated that the location of the veteran's 
ulcer disease was in the pylorus and duodenum.  He observed 
that on clinical evaluation, there was tenderness with 
palpation in the right upper quadrant of the abdomen.  He 
noted that the veteran has not had any surgery, and that 
there was no history to suggest adhesions.  The examiner's 
diagnoses were chronic peptic ulcer disease, scarring of the 
pylorus, a history of obstruction of the pylorus (now 
resolved), esophageal reflux, and reflux esophagitis.

The veteran's VA outpatient treatment records, as dated from 
approximately April 1999 to April 2000, mainly address other 
medical conditions, including a right inguinal hernia 
surgical repair in November 1999.  A June 1999 record listed 
his weight at 186 pounds, and noted the veteran's report of 
feeling like his food was sticking in his epigastric area.  A 
March 2000 record noted that his weight was 190.   

The above medical evidence indicates that the veteran appears 
to have some ongoing peptic ulcer disease, with complaints of 
occasional abdominal pain, diarrhea, constipation, and 
vomiting.  He is on regular medication for his 
gastrointestinal problems.  His weight, for the period of 
January 1997 to April 2000, has ranged from approximately 186 
to 194 pounds, with the last recorded weight at 190.  The 
veteran did not require any surgery for his ulcer, and has 
had little to no hospitalization in recent years.  Recently, 
his medical situation has become more complicated, with 
additional findings, to include GERD.  As noted below, 
however, after service connection was entered for GERD, 
effective April 28, 2000, the RO adequately increased the 
veteran's evaluation in consideration of this additional 
gastrointestinal disability.  

Accordingly, based upon a thorough review and consideration 
of all of the relevant medical evidence of record, the Board 
finds that the 20 percent evaluation for this period of the 
claim, prior to April 28, 2000, is the most appropriate for 
the level of severity of the veteran's duodenal ulcer.  
38 C.F.R. § 4.3, 4.7.  The Board finds that the veteran's 
condition for this time frame is, as demonstrated by the 
medical evidence and as described above, best assessed as 
moderate under DC 7305.  And, the Board finds that a higher 
rating of 40 percent under DC 7305 is not for application, as 
the medical evidence for this time frame does not record or 
suggest that the veteran's ulcer reached the level of 
moderately severe, only noting that it was a chronic 
condition and that it was not manifested by anemia or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  The Board 
observes that some weight loss (or variation) was recorded 
during this time frame, but overall, the veteran's 
symptomatology more nearly approximates that for receipt of a 
20 percent evaluation under DC 7305.  38 C.F.R. §§ 4.7, 
4.114.
 
Next, the veteran's duodenal ulcer with GERD is currently 
rated 60 percent disabling under DC 7346, effective from 
April 28, 2000.  Under DC 7346, a 60 percent rating is the 
maximum available for assignment when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is applicable when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is available when two or more of the symptoms 
listed under the 30 percent criteria are present, with less 
severity.  38 C.F.R. § 4.114 (2003).

For the period of the claim from April 28, 2000, then, 
because the veteran is already in receipt of the maximum 
schedular rating to be afforded for his disability as noted 
above, a higher evaluation is simply not available under DC 
7346.  As discussed, the RO considered the GERD to be the 
predominant disability and elevated the rating to 60 percent. 

The Board also observes that for the entire period of the 
claim, there are no other alternative diagnostic codes under 
38 C.F.R. § 4.114 that could apply to the veteran's diagnosed 
gastrointestinal disability (duodenal ulcer and GERD) in 
order to afford it a higher rating at any point.

Finally, in light of the RO's consideration of this matter in 
its March 2003 supplemental statement of the case, the Board 
has additionally contemplated the assignment of an 
extraschedular rating for gastrointestinal disability under 
38 C.F.R. § 3.321(b)(1) (2003).  The record, however, 
contains no objective evidence that this disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
currently assigned evaluations, or has it necessitated 
frequent periods of hospitalization.  Nor has it otherwise 
rendered impracticable the regular schedular standards.  
Therefore, in the absence of factors suggesting an unusual 
disability picture, the Board holds that further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted at this time.  See also 
38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board concludes that the impairment resulting 
from the veteran's gastrointestinal disability is 
appropriately compensated by the currently assigned ratings.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a lung disorder, to include as the 
result of exposure to asbestos and/or carbon tetrachloride in 
service, is denied.

An evaluation in excess of 20 percent for duodenal ulcer 
prior to April 28, 2000, is denied.

An evaluation in excess of 60 percent for duodenal ulcer with 
GERD, from April 28, 2000, is denied.




REMAND

The Board finds that the claims of entitlement to service 
connection for PTSD and for TDIU must be returned to the RO 
at this time for additional action.

The claim for entitlement to service connection for PTSD 
requires additional development in order to determine whether 
the veteran experienced an adequate stressor, and then for 
new VA examination if VA is able to verify any claimed 
stressor.  The veteran states that while he was in service in 
January or February 1964, aboard the U.S.S. Ronquil, a 
submarine, its crew became subject to attack from a Russian 
fleet, and the vessel had to submerge and "hide" for an 
extended period of time, while remaining quiet and utilizing 
reduced power and oxygen.  The veteran relates this to be a 
very stressful experience.  

The veteran's service personnel records document that he was 
stationed aboard the U.S.S. Ronquil from May 1963 to 
September 1964.  Therefore, the RO must attempt to verify 
whether the veteran's claimed stressful event occurred, via 
retrieval of the ship's deck logs for the period of January 
1964 to February 1964.

If the RO is able to secure information that verifies the 
occurrence of a claimed in-service stressor, then the RO 
should afford him a new VA psychiatric examination with 
claims file review, in order to ascertain whether he has PTSD 
that may be related to this stressor.  The RO should take 
care to ensure that the VA examiner only addresses whether 
any verified in-service stressor is the cause of currently 
diagnosed PTSD.

Furthermore, the Board notes that because the veteran's claim 
of service connection for PTSD remains pending, his claim of 
entitlement to TDIU must also be held in abeyance until its 
resolution.  Accordingly, the Board will remand the claim for 
TDIU because it is inextricably intertwined with the PTSD 
claim.  The Court has stated that issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless all the issues 
have been considered.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  
If the RO determines that service connection for PTSD is 
warranted, then it should then assess whether additional 
development pertaining to the issue of entitlement to TDIU is 
necessary before rendering its decision on that claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  Again, 
this case is being returned to the RO via the AMC in 
Washington, DC, and VA will notify the veteran if further 
action on his part is required.  Accordingly, these claims 
are REMANDED for the following:

1.  The RO should attempt to retrieve the 
deck logs from the U.S.S. Ronquil, for 
the period of January 1964 through 
February 1964, from the U.S. Naval 
Historical Center or other such 
appropriate repository.

2.  Following the above development, the 
RO should determine whether there is 
credible supporting evidence that the 
veteran's claimed stressor(s) actually 
occurred.

3.  Thereafter, if (and only if) the RO 
is able to verify the occurrence of the 
veteran's claimed stressor(s), the RO 
should then afford the veteran a new VA 
psychiatric examination for the purpose 
of ascertaining whether he has PTSD that 
may be related to service.

a.  Prior to the examination, the RO 
should identify for the examiner the 
stressor(s) that it has determined 
is established by the record, and 
the RO should advise the examiner 
that only that event(s) may be 
considered for the purpose of 
deciding whether the veteran was 
exposed to a stressor in service.



b.  The examiner should conduct the 
examination with consideration of 
the current diagnostic criteria for 
PTSD.  The examination report should 
include a detailed account of all 
observed pathology.  Any further 
indicated special studies, including 
psychological studies, should also 
be accomplished for this evaluation.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify whether: (i) a stressor 
verified by the RO was sufficient to 
produce PTSD in the veteran; (ii) 
the remaining diagnostic criteria to 
support the diagnosis of PTSD are 
satisfied; and (iii) there is a link 
between the current symptomatology 
and a verified in-service stressor 
found by the examiner to be 
sufficient to produce PTSD. 

d.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale.

e.  The claims file, to include this 
remand, a list of the stressors 
compiled by the RO, and any 
information provided for 
verification of the veteran's 
claimed stressor must be provided to 
the examiner for review in 
conjunction with the examination.  
The examiner must also annotate the 
examination report to indicate 
whether a review of the claims file 
was accomplished.



4.  When the RO completes the development 
requested above, it should again review 
these claims on the basis of all 
additional evidence associated with the 
claims file.  If the RO decides that 
service connection is warranted for PTSD, 
then it must next ascertain whether any 
additional action is required prior to 
readjudication of the claim for 
entitlement to TDIU.  (Any/all such 
action must then be accomplished prior to 
readjudication of the TDIU claim.)

5.  If the RO cannot grant the benefits 
sought on appeal in their entirety, then 
it should furnish the veteran and his 
attorney with a supplemental statement of 
the case, and afford a reasonable 
opportunity for response before returning 
the record to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


